Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-11, 13-19, and 21-23 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ciprian et al (US Pub 6317683 B1) relates to comparing calculated vehicle heading to known road headings before determining vehicle heading.
Hartman et al (US Pub 20080208455 A1) relates to determining heading by considering correlation of calculated heading and likely headings.
Ando et al (US Pub 20100217522 A1) relates to comparing estimated heading to the estimated path location before determining heading.
Sharma et al (US Pub 20130261856 A1) relates to comparing estimated location and heading to segment headings and locations before determining heading.

Koponen et al (US Pub 20190186927 A1) relates to comparing calculated vehicle heading to known road headings before determining vehicle heading.
Loebbert et al (US Pub 20190212164 A1) relates to providing guidance when segments with known likely directions are considered.
Weiser et al (US Pub 20200257301 A1) relates to comparing heading information to information for known landmarks to determine location.
Shin et al (KR 20160094021 A1) relates to determining the position of an indoor pedestrian from heading information.
Oohashi et al (EP 2224209 A2) relates to deciding vehicle heading and position from calculated position and candidate points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664